Title: To Thomas Jefferson from Albert Gallatin, 28 October 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Octr 28 1803
          
          I have conversed with most of the Western members of Congress respecting the possibility of raising volunteers to assist the force already prepared for occupying New Orleans; I think that I have seen thirteen out of the seventeen who compose the delegation of the three western States; and I believe that they have all conferred on the subject. Not only do they Appear to be strongly impressed with the importance of the subject; but some amongst them were more alarmed than I had expected, as it had been reported that the effective regular force at Fort Adams which may be spared did not exceed 300 men. How that fact is I do not remember, but had believed that the regulars there would amount to double that number. The result of the conversation with those Gentlemen and which they requested might be communicated to you is; that, if the Executive shall think it necessary to call any militia or volunteers, in that part of the Country, it may be confidently relied on that within a fortnight after the reception of the orders by the Executives of Tenessee & Kentuckey fifteen hundred horsemen, all of them volunteers & well selected shall be at Nashville, and then proceed immediately to Natchez which they may reach within 20 days afterwards at most. About one third of that number might meet at Nashville a few days earlier & march across the wilderness within a fortnight; the rest to follow in divisions of two or three hundred as they met from the more distant parts; which will also be more convenient on account of forage for the horses. Every man shall carry his own provisions across & will be completely accoutred and armed, unless, as there are muskets at Fort Adams, it should be thought more eligible to induce a number of the volunteers not to take their rifles and to take muskets on their arrival. The idea of going by water must be abandoned so far as relates to an immediate expedition, because the water is too low and there are not on the spot any immediate means of transportation. All the Gentlemen agree that as to the number of men, considering that all the crops are in, the season the most favourable in point of health of the whole year, and the general Zeal of the country, five thousand men could be raised at once without any difficulty, and that the only struggle will be for having permission to go. The proportion agreed on is that Tenessee should send one third & Kentucky the other two thirds. 
          In order to judge of the benefits which may be derived from the adoption of the measure, it is necessary to compare dates, and this will show that they are less than if the measure had been adopted a fortnight ago. 
          Supposing that on Monday next 31 Octer. the mail should carry the order of the French Govt. to deliver the province to our officers, & your instructions to Gen. Wilkinson & Govr. Claiborne, they shall be received at Natchez on the 12th or 14th of November; and if all the arrangements have been made according to orders, the militia which may be spared in the Mississippi territory may be collected within a week at farthest & the whole regular & militia force there, depart for New Orleans on the 20th. This I presume may be considered as the greatest possible expedition 
          Supposing that the same mail should carry the requisition to the Governor of Tenessee, it will reach Knoxville on the 5th Nover. If he shall issue his orders on the 7th, they will reach Nashville about the 10th, and as the population of that district is pretty compact, (and the gentlemen here will write preparatory letters to the principal men there which by the mail will have reached Nashville the 7th or 8th) one half of the 500 men may be ready to set off the 12th or 14th & the other half the 17th. Supposing them also to cross the wilderness in a fortnight the whole body would reach Natchez from the 27th Nover to the 3d Decer. This may also be considered as the greatest possible dispatch. As to the men from Kentucky, the mail takes 12 days to go there, & it cannot be expected that their volunteers Would be able to leave Nashville before 25th Nover. to 1st Decer. or to arrive at Natchez before 15th Decer. 
          It results from thence that no part of the Tenessee & Kentuckey volunteers can, on any possible supposition reach Natchez until ten or twelve days after the time when, if the orders to Govr. Claiborne go Monday next, the regular force & militia there shall have left it for New Orleans; and that the main body will arrive two weeks still later. 
          The advantages, therefore, to result from adopting the measure are confined to the following two points. 
          1st. Govr. Claiborne being informed at the same time that he shall receive his instructions of the expected reinforcement and of the time when they shall arrive, may, if he shall have been informed that the Spanish officers have refused to give possession to Laussat, wait until the first corps or the whole body (according to the degree of resistance which he may expect) shall have arrived. If Laussat shall have received possession, Govr. Claiborne may proceed immediately with his own force writing by mail a counter-order to such part of the militia as shall not have yet left Nashville. 
          2dly. He may, at all events, march a much greater part of the Mississippi territory militia, who will be relieved from any uneasiness respecting the Choctaws by the march of the volunteers from Tenessee & Kentuckey. Thus it is possible that the regular & militia of the territory would in his & Gen. Wilkison’s opinion be sufficient to overcome the resistance of any existing Spanish force at New Orleans & that dispatch was essentially necessary for fear of any reinforcement from Havannah or other unforeseen causes. In that case, the knowledge of the march & expected arrival of the volunteers would enable him to draw the whole active militia of the territory & go on without losing an instant. 
          For these reasons, and also because I think that the expedition itself, which at a distance will certainly be magnified, will add to the opinion entertained abroad of our forces, resources & energy particularly as applicable to the future defence of the acquired country, and also to that which the newly acquired inhabitants ought to have of our Govt., I think that the measure, even at this late hour, is eligible. Be pleased to excuse the freedom with which I give an opinion & perhaps interfere on a question so foreign to my proper business. But to lose the object at this time, to fail in an attempt to take forcible possession, would in every point of view, be evils of such magnitude, that I cannot help feeling much anxiety for fear that in that event we should have to reproach ourselves with the omission of any practicable measure which might have prevented the misfortune. As to the expence it is but a trifle compared with the object. 2000 volunteers at one dollar a day for seventy days are 140,000 dollars. 
          It is understood that if 1,500 effective volunteers are wanted to arrive at Natchez the requisition should be for 2,250. vizt. 750 from Tenessee & 1500 from Kentuckey. As a measure which will cost nothing, will, in respect to Spain, add to their opinion of us, and may under certain circumstances be ultimately serviceable, to this force might be added ten thousand nominal men from the same States & Ohio, to be only enrolled or drafted & considered as ready to march whenever called upon.   There has been something said of the want of gallies which would have been useful against those of Spain. Is not there one at Bayou Pierre? 
          Little reliance can be placed on the regular force at Massac, Kaskakia & Chickasaw bluff, unless they have already received orders to proceed. Otherwise, on account of the low water, they will arrive too late. Yet there would be no harm in pursuing by immediate orders their departure. 
          Respectfully Your obet. Servt.
          
            
              Albert Gallatin
            
          
        